PER CURIAM.
Among other things, these appeals are virtually applications for modification, under section 354 of the Municipal Court act (Laws 1903, p. 1563, c. 580), of the judgments by "insertion of the statement that the defendant is subject to arrest and imprisonment, to which statement the respective plaintiffs were severally entitled upon the verified and uncontroverted showing that the defendant had converted to his own use money received by him in a fiduciary capacity.
Judgments .''ever ally modified by insertion of a statement in each that the defendant is subject to arrest and imprisonment, and, as so modified, affirmed, without costs on this appeal.